O'CONNOR, CRAIG, GOULD & EVANS
                      AN ASSOCIATION OF ATTORNEY AT LAW
                                   2500 TANGLEWILDE
                                           SUITE 222
                                 HOUSTON, TEXAS 77063                           FILED IN
                                       (713) 266-3311                    1STCOURT OFAPPEALS
                                  Facsimile: (713) 953-7513                 HOUSTON, TEXAS

                                                                           FEB - 4 2015
Michael CO' Connor                                                      GHRIS7JSIPHER A. PR|NE
moconnor@oconnorcraig.com

                                         February 2, 2015

Clerk, First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

       RE:    Case No. 01 -15-00067-CV; Residential Credit Solutions v. Burg

Gentlemen:


       Please mail to us a disk of the Clerk's Record in this case. We enclose a check for $1.00
and a self-addressed stamped envelope.

                                             Very Truly Yours,

                                             O'CONNOR, CRAIG, GOULD & EVANS

                                                            O. U (&LMz
                                             Michael C. O'Connor
     Michael C. O'Connor
)'Connor, Craig, Gouid & Evans                                     FIRST-CLASS MAIL
                                                      neoposb^
   2500 Tanglewilde, Suite 222                        02/02/2015
    Houston, Texas 77063                              1            $00,692
                                                                     ZIP 77063
                                                      6MKfe^       041 L.10235655




                                 C\er*-, Krs* Cowr\ c* Appeate
                                 3C\ FannVn Street
                                 Houston, Texas -nooa-Aou>